Citation Nr: 1520506	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to November 1980 and February 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas, that in relevant part denied entitlement to service connection for PTSD and bipolar disorder.  The Veteran filed a notice of disagreement with the denial of PTSD in April 2009 and was provided with a statement of the case in June 2013.  The Veteran perfected her appeal with a July 2013 VA Form 9.  

The Veteran testified at a Board videoconference hearing in July 2014 and a copy of that transcript is of record.  

The Board notes that the Veteran has claimed she has posttraumatic stress disorder (PTSD) that is related to service.  Based on the Veteran's contentions and diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

This case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has an acquired psychiatric disorder that is related to her second period of military service.  In summary, the Veteran has reported that while in service she was physically assaulted in her home after she refused the sexual advances of a fellow soldier, she was driven to an unknown location and was assaulted at knife point by a fellow-soldier, and that she was repeatedly sexually harassed by her commanding officer, who eventually sexually assaulted her.  See Board Hearing Transcript.  

First, as the Veteran's claim is based on in-service personal assaults, the Board finds that a remand is necessary to provide her with a personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014).  

Additionally, a review of the Veteran's service treatment records reveal an October 1990 report of medical history in which the Veteran reported that she had a history of depression and attempted suicide at the age of 16.  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The Veteran's November 1978 and December 1988 enlistment examinations are absent of any notation or diagnosis of a psychiatric disorder.  Therefore, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  

The Veteran was provided with VA examinations in October 2008, May 2011, and February 2013, and a May 2013 addendum opinion.  The October 2008 VA examiner diagnosed bipolar disorder but failed to provide a nexus or discuss the Veteran's reported pre-service suicide attempts.  The May 2011 VA examiner diagnosed PTSD and attributed it to post-service incidences but failed to discuss the Veteran's reported pre-service suicide attempt.  The February 2013 VA examiner found that the Veteran did not meet the criteria for a PTSD diagnosis but also failed to reconcile the other diagnoses of record and failed to discuss the Veteran's reported pre-service suicide attempts.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of her See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, at the July 2014 Board hearing, the Veteran reported that she received ongoing VA treatment at Central Arkansas Healthcare, Little Rock and that she also received treatment at the Memphis VAMC in May 2014.  The most recent psychiatric treatment records associated with the claims file are dated May 2013 and there are no records from the Memphis VAMC associated with the claims file.  Therefore, on remand, all outstanding VA treatment records should be obtained.   

Finally, the Board notes a July 2008 request for VA medical records from the State of Arkansas Disability Determination for Social Security Administration (SSA).  As it appears the Veteran has applied for SSA benefits, on remand, a request for such records should be made.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should furnish to the Veteran a letter informing her that evidence from sources other than her service records may corroborate her account of in service personal assault.

2. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for acquired psychiatric disorder.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records from the VA Central Arkansas Healthcare, Little Rock dated since May 2013 and records from the Memphis VAMC dated May 2014. 

3. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits.

4. Then, schedule the Veteran for a new VA examination with a female examiner to determine the nature and etiology of her acquired psychiatric disorder(s).  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD; adjustment disorder with mixed anxiety and depressed mood; and bipolar disorder (see October 2008 VA examination, May 2011 VA examination and January 2015 VA problems list), the examiner should attempt to reconcile the diagnoses. 

The examiner should determine whether it is at least as likely as not that the Veteran's behavior in service, to include documented counseling for various incidences from May 1990 to October 1990, reportedly forging profile documents to avoid her commanding officer, reported visits to the Chaplain, and reported visits to JAG, and any other evidence obtained, is consistent with her claims of being assaulted during her second period of active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically opine as to; 

(1) Whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's diagnosed psychiatric disorder(s), other than PTSD existed prior to service. 

(2) If the Veteran's psychiatric disorder(s), other than PTSD, clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that her psychiatric disorder(s), other than PTSD, WAS NOT aggravated beyond the natural progress of the disorder by her active military service. 

(3) If the psychiatric disorder(s), other than PTSD DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed psychiatric disorder(s), other than PTSD, is in anyway etiologically related to the Veteran's military service?  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




